Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 4/22/22 and 7/27/22 have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a virtual router comprising a processing circuitry, claim 8 recites a network controller comprising processing circuitry, and claim 13 recites a network plugin comprising processing circuitry. The virtual router, network controller, and network plugin are all considered software elements, while the processing circuitry is considered hardware elements. It is unclear as to how a software element can comprise a hardware element. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bakiaraj et al. (US Patent No. 10,708,082).

Regarding claim 1, Bakiaraj teaches a computing device comprising: 
a virtual router (abstract - each server executes a virtual router) comprising a virtual router agent (figure 1, VR agent 25A; abstract - each server executes a virtual router and a virtual router agent for the virtual router), the virtual router comprising processing circuitry (col. 2, lines 65-66: each of the computing devices comprises processing circuitry); 
a pod comprising a container (col. 7, lines 20-26: virtual routers 21 of servers 12 do container virtual execution elements (e.g., pods of containers)); and 
a network plugin (col. 20, lines 1-4: a network plugin or Application Program Interface (API) to configure the virtual network sub-interfaces 240A, 240B for overlay node 202A with unique virtual network sub-interface identifiers for pods 229) comprising processing circuitry and configured to: receive, from the virtual router agent, an indication of an interface type for a virtual network for the pod (col. 2, lines 34-40 - A virtual router agent executing in the host server obtains virtual router configuration data from the network controller to realize, in the virtual router of the host server, the network configurations specified in the network configuration data for the virtual network interfaces and the sub-interfaces thereof.); and 
configure, for the pod, a virtual network interface having the interface type, the virtual network interface for communicating on the virtual network (col. 13, lines 10-23 - Network configuration data for a virtual network interface may include a network name, assigned virtual network address, MAC address, virtual local area network (VLAN) identifier, and/or domain name server values. Network controller 24 sends interface configuration data 34 to server 12A and, more specifically in some cases, to virtual router agent 25A. To configure virtual network sub-interface for workload 31, network module 17A obtains and processes the interface configuration data 34. The network module 17A may configure virtual network interface 26A. For example, network module 17A may attach one end of a veth pair implementing virtual network interface 26A to virtual router 21A and may attach the other end of the same veth pair to ON 22A.).

Regarding claim 2, Bakiaraj teaches the computing device of claim 1, wherein the interface type is a first interface type and the virtual network is a first virtual network and wherein the network plugin is further configured to: receive, from the virtual router agent, an indication of a second interface type for a second virtual network; and configure, for the pod, a second virtual network interface having the second interface type, the second virtual network interface for communicating on the second virtual network (col. 16, lines 12-16 - each of overlay nodes 202A-202B may be assigned one or more virtual network addresses for use within respective virtual networks, where each of the virtual networks may be associated with a different virtual subnet provided by virtual router 220.).

Regarding claim 3, Bakiaraj teaches the computing device of claim 2, wherein the first interface type is different from the second interface type (col. 16, lines 12-20: each of overlay nodes 202A-202B may be assigned one or more virtual network addresses for use within respective virtual networks, where each of the virtual networks may be associated with a different virtual subnet provided by virtual router 220. Overlay node 202B may be assigned its own virtual layer three (L3) IP address, for example, for sending and receiving communications but may be unaware of an IP address of the computing device 200 on which the overlay node 202B executes.).

Regarding claim 4, Bakiaraj teaches the computing device of claim 2, wherein the network plugin is configured to: receive, from the virtual router agent, an indication of a first virtual network address for the first virtual network interface; configure the first virtual network interface of the pod with the first virtual network address; receive, from the virtual router agent, an indication of a second virtual network address for the second virtual network interface, wherein the second virtual network address is different from the first virtual network address; and configure the second virtual network interface of the pod with the second virtual network address (col. 13, lines 10-23 - Network configuration data for a virtual network interface may include a network name, assigned virtual network address, MAC address, virtual local area network (VLAN) identifier, and/or domain name server values. Network controller 24 sends interface configuration data 34 to server 12A and, more specifically in some cases, to virtual router agent 25A. To configure virtual network sub-interface for workload 31, network module 17A obtains and processes the interface configuration data 34. The network module 17A may configure virtual network interface 26A. For example, network module 17A may attach one end of a veth pair implementing virtual network interface 26A to virtual router 21A and may attach the other end of the same veth pair to ON 22A.).

Regarding claim 5, Bakiaraj teaches the computing device of claim 4, wherein the network plugin is configured to assign both the first virtual network address and the second virtual network address from a subnet indicated in a common network attachment definition (col. 20, lines 12-18: Virtual router 220 tags data to and from each pod 229 with the allocated unique sub-interface identifier. For example, virtual router 220 attaches a header specifying the allocated ID to network traffic originating from pod 229A. Further, virtual router 220 may receive network traffic including a header specifying the allocated ID, remove the header, and use the allocated ID to forward the network traffic to pod 229A.).

Regarding claim 6, Bakiaraj teaches the computing device of claim 1, wherein the network plugin is configured to: receive, from the virtual router agent, an indication of a virtual network address for the virtual network interface; and configure the virtual network interface of the pod with the virtual network address (col. 13, lines 10-23 - Network configuration data for a virtual network interface may include a network name, assigned virtual network address, MAC address, virtual local area network (VLAN) identifier, and/or domain name server values. Network controller 24 sends interface configuration data 34 to server 12A and, more specifically in some cases, to virtual router agent 25A. To configure virtual network sub-interface for workload 31, network module 17A obtains and processes the interface configuration data 34. The network module 17A may configure virtual network interface 26A. For example, network module 17A may attach one end of a veth pair implementing virtual network interface 26A to virtual router 21A and may attach the other end of the same veth pair to ON 22A.).

Regarding claim 7, Bakiaraj teaches the computing device of claim 1, wherein the interface type comprises one of veth (col. 13, lines 20-24:network module 17A may attach one end of a veth pair implementing virtual network interface 26A to virtual router 21A and may attach the other end of the same veth pair to ON 22A.), SR-IOV (col. 9, lines 2-10: SR-IOV in Single Root I/O Virtualization, which is described in the Peripheral Component Interface Special Interest Group SR-IOV specification, the PCIe Physical Function of the network interface card (or “network adapter”) is virtualized to present one or more virtual network interfaces as “virtual functions” for use by respective endpoints executing on the server 12), or virtio (one or more servers 12 may implement Virtio).

Claims 8 and 10-12 are system versions of claims 1-3 and 7, respectively, therefore is rejected under the same rationale. 

Regarding claim 9, Bakiaraj teaches the system of claim 8, further comprising: an orchestrator for the virtualized computing infrastructure, the orchestrator comprising processing circuitry, wherein the orchestrator is configured to: obtain a pod manifest that includes an annotation indicating an interface type for a virtual network for the pod (col. 19, lines 1-8: Orchestration agent 209 is an agent of an orchestrator, e.g., overlay orchestrator 40, that receives container specification data for containers and ensures the containers execute by computing device 200. Container specification data may be in the form of a manifest file sent to orchestration agent 209 from network controller 24 or indirectly received via a command line interface, HTTP endpoint, or HTTP server.); deploy the pod to the host computing device; and store pod configuration data for the pod, the pod configuration data including the interface type for the virtual network for the pod, and wherein the pod configuration data determines the interface type specified in the request to configure the pod (col. 13, lines 10-23 - Network configuration data for a virtual network interface may include a network name, assigned virtual network address, MAC address, virtual local area network (VLAN) identifier, and/or domain name server values. Network controller 24 sends interface configuration data 34 to server 12A and, more specifically in some cases, to virtual router agent 25A. To configure virtual network sub-interface for workload 31, network module 17A obtains and processes the interface configuration data 34. The network module 17A may configure virtual network interface 26A. For example, network module 17A may attach one end of a veth pair implementing virtual network interface 26A to virtual router 21A and may attach the other end of the same veth pair to ON 22A.).

Claims 13-20 are method version of claims 1-7, respectively, therefore are rejected under the same rationale. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 111371627 (hereinafter referred to as “CN’627).
Regarding claim 1, CN’627 teaches a computing device comprising: a virtual router comprising a virtual router agent, the virtual router comprising processing circuitry; 
a pod comprising a container ([0004] Kubernetes pod); and a network plugin (figure 1; [0033], step S1: network plug-in) comprising processing circuitry and configured to: 
receive, from the virtual router agent, an indication of an interface type for a virtual network for the pod (figure 1; [0037], step S4: the network plug-in receives configuration of the pod which includes the interface type such as IP address); and 
configure, for the pod, a virtual network interface having the interface type, the virtual network interface for communicating on the virtual network (figure 1; [0039], step S6: the network plug-in creates the container network interface). It is noted that CN’627 is silent in regards to the “virtual router.” However, it does Kubernetes deployment in which a virtual router is a standard. Therefore, although not explicitly recited, this is implicitly taught.   

Regarding claim 2, CN’627 teaches the computing device of claim 1, wherein the interface type is a first interface type and the virtual network is a first virtual network and wherein the network plugin is further configured to: receive, from the virtual router agent, an indication of a second interface type for a second virtual network; and configure, for the pod, a second virtual network interface having the second interface type, the second virtual network interface for communicating on the second virtual network ([0039] – [0040] multiple network interfaces).

Regarding claim 3, CN’627 teaches the computing device of claim 2, wherein the first interface type is different from the second interface type ([0039] – [0040] multiple network interfaces).

Regarding claim 4, CN’627 teaches the computing device of claim 2, wherein the network plugin is configured to: receive, from the virtual router agent, an indication of a first virtual network address for the first virtual network interface; configure the first virtual network interface of the pod with the first virtual network address; receive, from the virtual router agent, an indication of a second virtual network address for the second virtual network interface, wherein the second virtual network address is different from the first virtual network address; and configure the second virtual network interface of the pod with the second virtual network address (figure 1: steps S5-S7: configure the pod with multiple virtual network addresses).

Regarding claim 5, CN’627 teaches the computing device of claim 4, wherein the network plugin is configured to assign both the first virtual network address and the second virtual network address from a subnet indicated in a common network attachment definition ([0037] a network namespace and assigning it to the pod).

Regarding claim 6, CN’627 teaches the computing device of claim 1, wherein the network plugin is configured to: receive, from the virtual router agent, an indication of a virtual network address for the virtual network interface; and configure the virtual network interface of the pod with the virtual network address (figure 1: steps S5-S7: configure the pod with multiple virtual network addresses).

Regarding claim 7, CN’627 teaches the computing device of claim 1, wherein the interface type comprises one of veth, SR-IOV, or virtio ([0025]-[0026] SR-IOV is widely used in Kubernetes).

Claims 8 and 10-12 are system versions of claims 1-3 and 7, respectively, therefore is rejected under the same rationale. 

Regarding claim 9, CN’627 teaches the system of claim 8, further comprising: an orchestrator for the virtualized computing infrastructure, the orchestrator comprising processing circuitry, wherein the orchestrator is configured to: obtain a pod manifest that includes an annotation indicating an interface type for a virtual network for the pod ([0037] a network namespace and assigning it to the pod); deploy the pod to the host computing device; and store pod configuration data for the pod, the pod configuration data including the interface type for the virtual network for the pod, and wherein the pod configuration data determines the interface type specified in the request to configure the pod (figure 1; [0039], step S6: the network plug-in creates the container network interface). 

Claims 13-20 are method version of claims 1-7, respectively, therefore are rejected under the same rationale. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rao et al. (US 2020/0073692) - creating multiple virtual network interfaces usable by a logically-related group of one or more containers (“pod”) for communicating on respective virtual networks of a network infrastructure.
Shen et al. (US 2022/003850) - retrieving and exporting Kubernetes data.
Inamdar et al. (US 2020/0112487) – canary release of containers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908. The examiner can normally be reached M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALINA BOUTAH
Primary Examiner
Art Unit 2442



/ALINA A BOUTAH/           Primary Examiner, Art Unit 2442